Exhibit 10.3

 

NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS, AND NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY BE SOLD OR TRANSFERRED OTHER THAN PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, REGISTRATION UNDER SAID ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.

 

September 28, 2007

 

UNI-PIXEL, INC.

 

COMMON STOCK PURCHASE WARRANT

 

Void after September 28, 2017

 

This WARRANT (this “Warrant”) entitles Merrill Lynch Pierce, Fenner & Smith
Incorporated (including any successors or assigns, the “Holder”), for value
received, to purchase from Uni-Pixel, Inc., a Delaware corporation, at any time
and from time to time, subject to the terms and conditions set forth herein, all
or any portion of the Warrant Shares (as defined in Section 1 below) at the
Exercise Price (as defined in Section 1 below), during the period starting from
5:00 a.m. on the Initial Exercise Date (as defined in Section 1 below) to 5:00
p.m., Eastern time, on the Expiration Date (as defined in Section 1 below), at
which time this Warrant shall expire and become void. This Warrant is subject to
the following terms and conditions:

 

1.             Definitions.  As used in this Warrant, the following terms shall
have the respective meanings set forth below or elsewhere in this Warrant:

 

“Affiliate” of any Person means any other Person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person, as such terms are used and construed under
Rule 144 under the Securities Act of 1933, as amended (the “Securities Act”),
including, without limitation, any other Person that serves as a general
partner, managing member and/or investment adviser or in a similar capacity of
such Person or any other Person for which such Person serves as a general
partner, managing member and/or investment adviser or in a similar capacity.

 

“Board” means the Board of Directors of the Company.

 

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York or Texas are authorized or required by law or other governmental action to
close.

 

--------------------------------------------------------------------------------


 

“Certificate of Designations” means the Certificate of Designations of the
Series C Preferred Stock filed on or before the Closing (as defined in the
Securities Purchase Agreement) by the Company with the Secretary of State of the
State of Delaware, establishing the rights, preferences and privileges of the
Series C Preferred Stock.

 

“Common Stock” means the Company’s common stock, par value $0.001 per share
(including any securities into which or for which such shares may be exchanged,
or converted, pursuant to any stock dividend, stock split, stock combination,
recapitalization, reclassification, reorganization or other similar event).

 

“Company” means Uni-Pixel, Inc., a Delaware corporation.

 

“Exercise Price” means $1.40 per share of Common Stock, subject to adjustment
under the terms of this Warrant.

 

“Expiration Date” means September 28, 2017.

 

“Fair Market Value” on any date of determination shall mean (i) if the Common
Stock is listed on a national securities exchange or admitted to quotation on a
national automated quotation system, then the last reported sale price per share
of Common Stock on such exchange or quotation system, as the case may be, on the
date immediately preceding the date of determination or, if no such sale price
is reported on such date, such price on the next preceding trading day in which
such price was reported, (ii) if the Common Stock is not listed on a national
securities exchange or quoted on a national automated quotation system, but is
actively traded over-the-counter, then the average of the closing bid and asked
prices over the five (5) trading days ended on the trading day immediately
preceding the date of determination or (iii) if such Common Stock is not traded,
quoted or listed on any national securities exchange, national automated
quotation system or the over-the-counter market, then the fair market value of a
share of Common Stock, as determined in good faith by the Board.

 

“Holder” has the meaning set forth in the preamble of this Warrant.

 

“Initial Exercise Date” means September 28, 2007.

 

“Initial Public Offering” means the closing of the Company’s first public
offering of the Company’s Common Stock registered under the Securities Act.

 

“Investor’s Rights Agreement” means that certain Investor’s Rights Agreement
dated September 28, 2007, by and between the Company and the Holder.

 

“Person” (whether or not capitalized) means an individual, entity, partnership,
limited liability company, corporation, association, trust, joint venture,
unincorporated organization, and any government, governmental department or
agency or political subdivision thereof.

 

2

--------------------------------------------------------------------------------


 

“SEC” means the Securities and Exchange Commission.

 

“Securities Purchase Agreement” means that certain Securities Purchase Agreement
dated September 28, 2007, by and between the Company and the Holder.

 

“Series C Preferred” means the Company’s Series C Preferred Stock, par value
$0.001 per share.

 

“Warrant Shares” means an aggregate of 3,214,289 shares of Common Stock, subject
to adjustments under the terms of this Warrant, issued or issuable upon the
exercise of this Warrant.

 

2.             Exercise of Warrant.

 

2.1           Method of Exercise. Subject to all of the terms and conditions
hereof, this Warrant may be exercised, in whole or in part, at any time and from
time to time during the period commencing on the Initial Exercise Date and
ending on the Expiration Date. Exercise shall be by the presentation and
surrender to the Company at its principal office, or to the transfer agent of
the Company, of this Warrant and the Notice and Subscription form attached
hereto as Exhibit 1, executed by the Holder, which shall indicate the number of
Warrant Shares for which the Holder intends to exercise this Warrant, together
with payment to the Company in accordance with Section 3 hereof in an amount
equal to the product of (x) the Exercise Price multiplied by (y) the number of
Warrant Shares issuable upon such exercise. Upon and as of receipt by the
Company (or the transfer agent) of such properly completed and duly executed
Notice and Subscription form accompanied by payment as herein provided, the
Holder (or its designee) shall be deemed to be the Holder of record of the
Warrant Shares issuable upon such exercise, notwithstanding that the stock
transfer books of the Company shall then be closed or that certificates
representing such Warrant Shares shall not then actually be, or have been,
delivered to the Holder.

 

2.2           Delivery of Stock Certificates on Exercise. As soon as practicable
after an exercise of this Warrant, and in any event within five (5) Business
Days thereafter, the Company, at its expense, and in accordance with applicable
securities laws, shall cause to be issued in the name of and delivered to the
Holder, or as the Holder may direct (subject in all cases, to the provisions of
Section 8 hereof), a certificate or certificates for the number of Warrant
Shares issued on the date of such exercise, plus, in lieu of any fractional
share to which the Holder would otherwise be entitled, an amount of cash equal
to such fraction multiplied by the Fair Market Value.

 

2.3           Shares To Be Fully Paid and Nonassessable. All Warrant Shares
issued upon an exercise of this Warrant shall be validly issued, fully paid and
nonassessable, free of all liens, taxes, charges and other encumbrances or
restrictions on sale (other than those expressly set forth herein).

 

2.4           Fractional Shares. No fractional shares of Common Stock or scrip
representing fractional shares of Common Stock shall be issued upon the exercise
of this

 

3

--------------------------------------------------------------------------------


 

Warrant. With respect to any fraction of a share of Common Stock otherwise
issuable upon any exercise hereof, the Company shall make a cash payment to the
Holder as set forth in Section 2.2 hereof.

 

2.5           Issuance of New Warrants; Company Acknowledgment. Upon any partial
exercise of this Warrant, the Company, at its expense, will as soon as
practicable and, in any event within five (5) Business Days thereafter, issue
and deliver to the Holder a new Warrant, registered in the name of the Holder,
exercisable, in the aggregate, for the balance of the Warrant Shares and
substantially identical to this Warrant. Moreover, the Company shall, at the
time of any exercise of this Warrant, upon the request of the Holder,
acknowledge in writing its continuing obligation to afford to the Holder any
rights to which the Holder shall continue to be entitled after such exercise in
accordance with the provisions of this Warrant; provided, however, that if the
Holder does not make any such request, the continuing obligation of the Company
to afford to the Holder any such rights shall not be affected.

 

2.6           Payment of Taxes and Expenses. The Company shall pay any
recording, filing, stamp or similar tax which may be payable in respect of any
transfer involved in the issuance of, and the preparation and delivery of
certificates (if applicable) representing, (i) any Warrant Shares issued upon
exercise of this Warrant and (ii) new or replacement Warrants in the Holder’s
name or the name of any transferee of all or any portion of this Warrant;
provided, however, that any tax payable as a result of such transfer by the
Holder to a transferee shall be paid by the Holder.

 

3.             Payment of Exercise Price. The Exercise Price for the Warrant
Shares being purchased upon any exercise of this Warrant may be paid, at the
election of the Holder (i) in cash, by certified check or by wire transfer to an
account designated in writing by the Company, (ii) by cancellation of
indebtedness owing from the Company to the Holder, (iii) by the Holder
surrendering a number of Warrant Shares having a Fair Market Value on the date
of exercise equal to, greater than (but only if by a fractional share) or less
than the Exercise Price, in which case the Holder shall receive the number of
Warrant Shares to which it would otherwise be entitled upon such exercise, less
the surrendered shares, or (iv) any combination of the methods described in the
foregoing clauses (i), (ii) and (iii).

 

4.             Adjustment of Exercise Price and Number of Warrant Shares. The
Exercise Price and number of Warrant Shares shall be subject to adjustment from
time to time upon the occurrence of certain events as follows:

 

4.1.          Subdivision or Combination of Stock. If at any time or from time
to time after the date hereof, the Company shall subdivide (by way of stock
dividend, stock split or otherwise) its outstanding shares of Common Stock, the
Exercise Price in effect immediately prior to such subdivision shall be reduced
proportionately and the number of Warrant Shares (calculated to the nearest
whole share) shall be increased proportionately, and conversely, in the event
the outstanding shares of Common Stock shall be combined (whether by stock
combination, reverse stock split or otherwise) into a smaller number of shares,
the Exercise Price in effect immediately prior to such combination shall be
increased

 

4

--------------------------------------------------------------------------------


 

proportionately and the number of Warrant Shares (calculated to the nearest
whole share) shall be decreased proportionately. The Exercise Price and the
number of Warrant Shares, as so adjusted, shall be readjusted in the same manner
upon the happening of any successive event or events described in this Section
4.1.

 

4.2           Adjustment for Stock Dividends. If at any time after the date
hereof, the Company shall declare a dividend or make any other distribution upon
any class or series of capital stock of the Company payable in shares of Common
Stock or other rights or securities convertible into or exercisable for shares
of Common Stock (other than the payment of dividends on the Series A Preferred
Stock of the Company (the “Series A Preferred”) in accordance with the terms of
the Certificate of Designations for the Series A Preferred as in effect on the
date hereof, the Exercise Price and the number of Warrant Shares shall be
adjusted proportionately. The Exercise Price and the number of Warrant Shares,
as so adjusted, shall be readjusted in the same manner upon the happening of any
successive event or events described in this Section 4.2.

 

4.3           Adjustments for Reclassifications. If the Common Stock issuable
upon exercise of this Warrant shall be changed into, or the right to receive,
the same or a different number of shares of any other class(es) or series of
stock or other securities or property, whether by reclassification,
reorganization or otherwise (other than an adjustment under Section 4.1 and
Section 4.2 or a merger, consolidation, or sale of assets provided for under
Section 4.4), then and in each such event, the Holder hereof shall have the
right thereafter to receive upon exercise of this Warrant the kind and amount of
shares of stock and other securities and property (including cash) receivable
upon such reclassification, reorganization or other change in respect of a
number of shares of Common Stock equal to the number of Warrant Shares otherwise
issuable upon such exercise of this Warrant, all subject to successive
adjustments thereafter from time to time pursuant to and in accordance with the
provisions of this Section 4.

 

4.4           SALE OF SHARES BELOW EXERCISE PRICE.

 

(A)           IF AT ANY TIME OR FROM TIME TO TIME AFTER THE INITIAL EXERCISE
DATE, THE COMPANY ISSUES OR SELLS, OR IS DEEMED BY THE EXPRESS PROVISIONS OF
THIS SECTION 4.4(A) TO HAVE ISSUED OR SOLD, ADDITIONAL SHARES OF COMMON STOCK
(AS DEFINED BELOW), OTHER THAN AS PROVIDED IN SECTION 4.1, SECTION 4.2 OR
SECTION 4.3, FOR AN EFFECTIVE PRICE (AS DEFINED BELOW) LESS THAN THE THEN
EFFECTIVE EXERCISE PRICE (SUCH ISSUANCE, A “QUALIFYING DILUTIVE ISSUANCE”), THEN
AND IN EACH SUCH CASE, THE THEN EXISTING EXERCISE PRICE SHALL BE REDUCED, AS OF
THE OPENING OF BUSINESS ON THE DATE IMMEDIATELY AFTER SUCH ISSUE OR SALE, (X) IN
THE EVENT SUCH DATE OCCURS WITHIN TWENTY-FOUR (24) MONTHS FOLLOWING THE DATE
HEREOF, TO A PRICE EQUAL TO THE EFFECTIVE PRICE AND (Y) IN THE EVENT SUCH DATE
OCCURS AFTER TWENTY-FOUR (24) MONTHS FOLLOWING THE DATE HEREOF, TO A PRICE
DETERMINED BY MULTIPLYING THE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH
ISSUANCE OR SALE BY A FRACTION:

 

(I)            THE NUMERATOR OF WHICH SHALL BE (X) THE NUMBER OF SHARES OF
COMMON STOCK DEEMED OUTSTANDING (AS DETERMINED BELOW) IMMEDIATELY PRIOR TO SUCH
ISSUE OR SALE, PLUS (Y) THE NUMBER OF SHARES OF COMMON STOCK WHICH THE AGGREGATE
CONSIDERATION (AS DEFINED

 

5

--------------------------------------------------------------------------------


 

BELOW) RECEIVED OR DEEMED RECEIVED BY THE COMPANY FOR THE TOTAL NUMBER OF
ADDITIONAL SHARES OF COMMON STOCK SO ISSUED WOULD PURCHASE AT THE THEN EFFECTIVE
EXERCISE PRICE (PRIOR TO SUCH ADJUSTMENT); AND

 

(II)           THE DENOMINATOR OF WHICH SHALL BE THE NUMBER OF SHARES OF COMMON
STOCK DEEMED OUTSTANDING (AS DETERMINED BELOW) IMMEDIATELY PRIOR TO SUCH ISSUE
OR SALE PLUS THE TOTAL NUMBER OF ADDITIONAL SHARES OF COMMON STOCK SO ISSUED.

 

For the purposes of the preceding sentence, the number of shares of Common Stock
deemed to be outstanding as of a given date shall be the sum of (x) the number
of shares of Common Stock outstanding and (y) the number of shares of Common
Stock into which the then outstanding shares of Series C Preferred could be
converted if fully converted on the day immediately preceding the given date.

 

(B)           NO ADJUSTMENT SHALL BE MADE TO THE EXERCISE PRICE IN AN AMOUNT
LESS THAN ONE CENT PER SHARE. ANY ADJUSTMENT OTHERWISE REQUIRED BY THIS SECTION
4.4 THAT IS NOT REQUIRED TO BE MADE DUE TO THE PRECEDING SENTENCE SHALL BE
INCLUDED IN ANY SUBSEQUENT ADJUSTMENT TO THE EXERCISE PRICE.

 

(C)           FOR THE PURPOSE OF MAKING ANY ADJUSTMENT REQUIRED UNDER THIS
SECTION 4.4, THE AGGREGATE CONSIDERATION RECEIVED BY THE COMPANY FOR ANY ISSUE
OR SALE OF ADDITIONAL SHARES OF COMMON STOCK (THE “AGGREGATE CONSIDERATION”)
SHALL BE DEFINED AS: (I) TO THE EXTENT IT CONSISTS OF CASH, THE AMOUNT OF CASH
RECEIVED BY THE COMPANY BEFORE DEDUCTION OF ANY UNDERWRITING OR SIMILAR
COMMISSIONS, COMPENSATION OR CONCESSIONS PAID OR ALLOWED BY THE COMPANY IN
CONNECTION WITH SUCH ISSUE OR SALE AND WITHOUT DEDUCTION OF ANY EXPENSES PAYABLE
BY THE COMPANY IN CONNECTION WITH SUCH ISSUE OR SALE, (II) TO THE EXTENT IT
CONSISTS OF PROPERTY OTHER THAN CASH, THE FAIR MARKET VALUE OF THAT PROPERTY AS
DETERMINED IN GOOD FAITH BY THE BOARD (IRRESPECTIVE OF ACCOUNTING TREATMENT),
AND (III) IF ADDITIONAL SHARES OF COMMON STOCK, CONVERTIBLE SECURITIES (AS
DEFINED BELOW) OR RIGHTS OR OPTIONS TO PURCHASE EITHER ADDITIONAL SHARES OF
COMMON STOCK OR CONVERTIBLE SECURITIES ARE ISSUED OR SOLD TOGETHER WITH OTHER
STOCK OR SECURITIES OR OTHER ASSETS OF THE COMPANY FOR A CONSIDERATION WHICH
COVERS BOTH, THE PORTION OF THE CONSIDERATION SO RECEIVED THAT MAY BE REASONABLY
DETERMINED IN GOOD FAITH BY THE BOARD TO BE ALLOCABLE TO SUCH ADDITIONAL SHARES
OF COMMON STOCK, CONVERTIBLE SECURITIES OR RIGHTS OR OPTIONS.

 

(D)           FOR THE PURPOSE OF THE ADJUSTMENT REQUIRED UNDER THIS SECTION 4.4,
IF THE COMPANY ISSUES OR SELLS (X) PREFERRED STOCK OR OTHER STOCK, OPTIONS,
WARRANTS, PURCHASE RIGHTS OR OTHER SECURITIES CONVERTIBLE INTO ADDITIONAL SHARES
OF COMMON STOCK (SUCH CONVERTIBLE STOCK OR INSTRUMENTS BEING HEREIN REFERRED TO
AS “CONVERTIBLE SECURITIES”) OR (Y) RIGHTS OR OPTIONS FOR THE PURCHASE OF
ADDITIONAL SHARES OF COMMON STOCK OR CONVERTIBLE SECURITIES AND IF THE EFFECTIVE
PRICE (DEFINED BELOW) OF SUCH ADDITIONAL SHARES OF COMMON STOCK IS LESS THAN THE
THEN EFFECTIVE EXERCISE PRICE, IN EACH CASE THE COMPANY SHALL BE DEEMED TO HAVE
ISSUED AT THE TIME OF THE ISSUANCE OF SUCH RIGHTS OR OPTIONS OR CONVERTIBLE
SECURITIES THE MAXIMUM NUMBER OF ADDITIONAL SHARES OF COMMON STOCK

 

6

--------------------------------------------------------------------------------


 

ISSUABLE UPON EXERCISE OR CONVERSION IN FULL THEREOF AND TO HAVE RECEIVED AS
CONSIDERATION FOR THE ISSUANCE OF SUCH SHARES AN AMOUNT EQUAL TO THE TOTAL
AMOUNT OF THE CONSIDERATION, IF ANY, RECEIVED BY THE COMPANY FOR THE ISSUANCE OF
SUCH RIGHTS OR OPTIONS OR CONVERTIBLE SECURITIES PLUS:

 

(I)            IN THE CASE OF SUCH RIGHTS OR OPTIONS, THE MINIMUM AMOUNT OF
CONSIDERATION, IF ANY, PAYABLE TO THE COMPANY UPON THE EXERCISE OF SUCH RIGHTS
OR OPTIONS; AND

 

(II)           IN THE CASE OF CONVERTIBLE SECURITIES, THE MINIMUM AMOUNT OF
CONSIDERATION, IF ANY, PAYABLE TO THE COMPANY UPON THE CONVERSION THEREOF (OTHER
THAN BY CANCELLATION OF LIABILITIES OR OBLIGATIONS EVIDENCED BY SUCH CONVERTIBLE
SECURITIES); PROVIDED, HOWEVER, THAT IF THE MINIMUM AMOUNT OF SUCH CONSIDERATION
CANNOT BE ASCERTAINED, BUT ARE A FUNCTION OF ANTIDILUTION OR SIMILAR PROTECTIVE
CLAUSES, THE COMPANY SHALL BE DEEMED TO HAVE RECEIVED THE MINIMUM AMOUNT OF
CONSIDERATION WITHOUT REFERENCE TO SUCH CLAUSES.

 

IF THE MINIMUM AMOUNT OF CONSIDERATION PAYABLE TO THE COMPANY UPON THE EXERCISE
OR CONVERSION OF RIGHTS, OPTIONS OR CONVERTIBLE SECURITIES IS REDUCED OVER TIME
OR ON THE OCCURRENCE OR NON-OCCURRENCE OF SPECIFIED EVENTS OTHER THAN BY REASON
OF ANTIDILUTION ADJUSTMENTS, THE EFFECTIVE PRICE SHALL BE RECALCULATED USING THE
DECREASED MINIMUM AMOUNT OF CONSIDERATION; PROVIDED FURTHER, HOWEVER, THAT IF
THE MINIMUM AMOUNT OF CONSIDERATION PAYABLE TO THE COMPANY UPON THE EXERCISE OR
CONVERSION OF SUCH RIGHTS, OPTIONS OR CONVERTIBLE SECURITIES IS SUBSEQUENTLY
INCREASED (OTHER THAN BY REASON OF ANTIDILUTION ADJUSTMENTS), THE EFFECTIVE
PRICE ALSO SHALL BE RECALCULATED USING THE INCREASED MINIMUM AMOUNT OF
CONSIDERATION.

 

NO FURTHER ADJUSTMENT OF THE EXERCISE PRICE, AS ADJUSTED UPON THE ISSUANCE OF
SUCH RIGHTS, OPTIONS OR CONVERTIBLE SECURITIES, SHALL BE MADE AS A RESULT OF THE
ACTUAL ISSUANCE OF ADDITIONAL SHARES OF COMMON STOCK OR THE EXERCISE OF ANY SUCH
RIGHTS OR OPTIONS OR THE CONVERSION OF ANY SUCH CONVERTIBLE SECURITIES. IF ANY
SUCH RIGHTS OR OPTIONS OR THE CONVERSION PRIVILEGE REPRESENTED BY ANY SUCH
CONVERTIBLE SECURITIES SHALL EXPIRE OR TERMINATE WITHOUT HAVING BEEN EXERCISED,
THE THEN EFFECTIVE EXERCISE PRICE, WHICH WAS ADJUSTED UPON THE ISSUANCE OF SUCH
RIGHTS, OPTIONS OR CONVERTIBLE SECURITIES, SHALL BE READJUSTED ON THE BASIS OF
THE ADDITIONAL SHARES OF COMMON STOCK, IF ANY, ACTUALLY ISSUED OR SOLD ON THE
EXERCISE OF SUCH RIGHTS OR OPTIONS OR RIGHTS OF CONVERSION OF SUCH CONVERTIBLE
SECURITIES, THE CONSIDERATION ACTUALLY RECEIVED BY THE COMPANY UPON SUCH
EXERCISE (OTHER THAN BY CANCELLATION OF LIABILITIES OR OBLIGATIONS EVIDENCED BY
SUCH CONVERTIBLE SECURITIES) AND THE CONSIDERATION, IF ANY, ACTUALLY RECEIVED BY
THE COMPANY UPON THE ORIGINAL ISSUANCE OF ALL SUCH RIGHTS OR OPTIONS OR
CONVERTIBLE SECURITIES, WHETHER OR NOT EXERCISED; PROVIDED, HOWEVER, THAT SUCH
READJUSTMENT SHALL NOT APPLY TO PRIOR EXERCISES OF WARRANTS. NO ADJUSTMENTS MADE
PURSUANT TO THIS SECTION 4.4 SHALL APPLY TO PRIOR EXERCISES OF WARRANTS.

 

(E)           FOR THE PURPOSE OF MAKING ANY ADJUSTMENT TO THE EXERCISE PRICE
REQUIRED UNDER THIS SECTION 4.4, “ADDITIONAL SHARES OF COMMON STOCK” SHALL MEAN
ALL SHARES OF COMMON STOCK ISSUED BY THE COMPANY OR DEEMED TO BE ISSUED PURSUANT
TO THIS

 

7

--------------------------------------------------------------------------------


 

SECTION 4.4 (INCLUDING SHARES OF COMMON STOCK SUBSEQUENTLY REACQUIRED OR RETIRED
BY THE COMPANY), OTHER THAN:

 

(I)            SHARES OF COMMON STOCK ISSUED UPON CONVERSION OF SHARES OF SERIES
A PREFERRED, SERIES B PREFERRED STOCK OF THE COMPANY OR SERIES C PREFERRED OR
EXERCISE OF ANY OTHER CONVERTIBLE SECURITIES (INCLUDING THE OTHER WARRANTS
ISSUED CONCURRENTLY WITH THE SERIES C PREFERRED UNDER THE SECURITIES PURCHASE
AGREEMENT OR THE OTHER WARRANTS ISSUED CONCURRENTLY WITH THE SERIES B PREFERRED)
OUTSTANDING AS OF THE INITIAL EXERCISE DATE;

 

(II)           THE PAYMENT OF DIVIDENDS ON THE SERIES A PREFERRED IN ADDITIONAL
SHARES OF SERIES A PREFERRED IN ACCORDANCE WITH THE TERMS OF THE CERTIFICATE OF
DESIGNATIONS FOR THE SERIES A PREFERRED AS IN EFFECT ON THE DATE HEREOF;

 

(III)          THE SHARES OF COMMON STOCK (OR OPTIONS THEREON) ISSUED AFTER THE
INITIAL EXERCISE DATE TO EMPLOYEES, OFFICERS OR DIRECTORS OF, OR CONSULTANTS OR
ADVISORS TO THE COMPANY OR ANY SUBSIDIARY PURSUANT TO STOCK PURCHASE OR STOCK
OPTION PLANS OR OTHER COMPENSATORY ARRANGEMENTS WHICH, IF REQUIRED BY THE
CERTIFICATE OF DESIGNATIONS, HAVE BEEN APPROVED BY THE REQUISITE HOLDERS OF
SERIES C PREFERRED (COLLECTIVELY, “PLANS”); PROVIDED, HOWEVER, THAT ANY SUCH
ISSUANCES ARE APPROVED BY THE BOARD;

 

(IV)          SHARES OF COMMON STOCK OR CONVERTIBLE SECURITIES ISSUED PURSUANT
TO ANY EQUIPMENT LOAN OR LEASING ARRANGEMENT, REAL PROPERTY LEASING ARRANGEMENT
OR DEBT FINANCING FROM A BANK OR SIMILAR FINANCIAL INSTITUTION APPROVED BY THE
BOARD;

 

(V)           SHARES OF COMMON STOCK OR CONVERTIBLE SECURITIES ISSUED IN
CONNECTION WITH BONA FIDE ACQUISITIONS, MERGERS OR SIMILAR TRANSACTIONS, THE
TERMS OF WHICH ARE APPROVED BY THE BOARD; OR

 

(VI)          SHARES OF COMMON STOCK OR CONVERTIBLE SECURITIES ISSUED TO ANY
PERSON AS A COMPONENT OF ANY BUSINESS RELATIONSHIP WITH SUCH PERSON PRIMARILY
FOR (A) JOINT VENTURE, TECHNOLOGY LICENSING OR DEVELOPMENT ACTIVITIES PURPOSES,
(B) PURPOSES OF DISTRIBUTION, SUPPLY OR MANUFACTURE OF THE COMPANY’S PRODUCTS OR
SERVICES OR (C) ANY PURPOSES OTHER THAN RAISING CAPITAL, THE TERMS OF WHICH ARE
APPROVED BY THE BOARD.

 

References to Common Stock in the subsections of this clause (e) above shall
mean all shares of Common Stock issued by the Company or deemed to be issued
pursuant to this Section 4.4.

 

8

--------------------------------------------------------------------------------


 

(F)            THE “EFFECTIVE PRICE” OF ADDITIONAL SHARES OF COMMON STOCK SHALL
MEAN THE QUOTIENT DETERMINED BY DIVIDING THE TOTAL NUMBER OF ADDITIONAL SHARES
OF COMMON STOCK ISSUED OR SOLD, OR DEEMED TO HAVE BEEN ISSUED OR SOLD BY THE
COMPANY UNDER THIS SECTION 4.4, INTO THE AGGREGATE CONSIDERATION RECEIVED, OR
DEEMED TO HAVE BEEN RECEIVED, BY THE COMPANY FOR SUCH ISSUE UNDER THIS SECTION
4.4, FOR SUCH ADDITIONAL SHARES OF COMMON STOCK. IN THE EVENT THAT THE NUMBER OF
SHARES OF ADDITIONAL SHARES OF COMMON STOCK OR THE EFFECTIVE PRICE CANNOT BE
ASCERTAINED AT THE TIME OF ISSUANCE, SUCH ADDITIONAL SHARES OF COMMON STOCK
SHALL BE DEEMED ISSUED IMMEDIATELY UPON THE OCCURRENCE OF THE FIRST EVENT THAT
MAKES SUCH NUMBER OF SHARES OR THE EFFECTIVE PRICE, AS APPLICABLE, DETERMINABLE.

 

(G)           IN THE EVENT THAT THE COMPANY ISSUES OR SELLS, OR IS DEEMED TO
HAVE ISSUED OR SOLD, ADDITIONAL SHARES OF COMMON STOCK IN A QUALIFYING DILUTIVE
ISSUANCE (THE “FIRST DILUTIVE ISSUANCE”) AND THEN ISSUES OR SELLS, OR IS DEEMED
TO HAVE ISSUED OR SOLD, ADDITIONAL SHARES OF COMMON STOCK IN ADDITIONAL
QUALIFYING DILUTIVE ISSUANCES AS PART OF THE SAME TRANSACTION OR SERIES OF
RELATED TRANSACTIONS AS THE FIRST DILUTIVE ISSUANCE (A “SUBSEQUENT DILUTIVE
ISSUANCE”), THEN AND IN EACH SUCH CASE UPON A SUBSEQUENT DILUTIVE ISSUANCE THE
EXERCISE PRICE SHALL BE REDUCED TO THE EXERCISE PRICE THAT WOULD HAVE BEEN IN
EFFECT HAD THE FIRST DILUTIVE ISSUANCE AND EACH SUBSEQUENT DILUTIVE ISSUANCE ALL
OCCURRED ON THE CLOSING DATE OF THE FIRST DILUTIVE ISSUANCE.

 

4.5           Adjustments for Merger or Consolidation. In the event that, at any
time or from time to time after the date hereof, the Company shall (a) effect a
reorganization, (b) consolidate with or merge into any other Person, or (c) sell
or transfer all or substantially all of its properties or assets or more than
fifty percent (50%) of the voting capital stock of the Company (whether issued
and outstanding, newly issued, from treasury, or any combination thereof) to any
other person under any plan or arrangement contemplating the consolidation or
merger, sale or transfer, or dissolution of the Company, then, in each such
case, the Holder, upon the exercise of this Warrant at any time or from time to
time after the consummation of such reorganization, consolidation, merger or
sale or the effective date of such dissolution, as the case may be, shall
receive, in lieu of the Warrant Shares otherwise issuable upon such exercise,
the stock and property (including cash) to which the Holder would have been
entitled upon the consummation of such consolidation or merger, or sale or
transfer, or in connection with such dissolution, as the case may be, if the
Holder had exercised this Warrant immediately prior thereto (assuming the
payment by the Holder of the Exercise Price therefor as required hereby, which
payment shall be included in the assets of the Company for the purposes of
determining the amount available for distribution), all subject to successive
adjustments thereafter from time to time pursuant to, and in accordance with,
the provisions of this Section 4.

 

4.6           Continuation of Terms. Upon any reorganization, consolidation,
merger or transfer (and any dissolution following any such transfer) referred to
in this Section 4, this Warrant shall continue in full force and effect and the
terms hereof shall be applicable to the shares of stock and other securities and
property to which the Holder has a right to receive upon the exercise of this
Warrant after the consummation of such reorganization, consolidation or merger
or the effective date of dissolution following any

 

9

--------------------------------------------------------------------------------


 

such transfer, as the case may be, and shall be binding upon the issuer or owner
of any such stock or other securities and property, including, in the case of
any such transfer, the Person acquiring all or substantially all of the
properties or assets or more than fifty percent (50%) of the voting capital
stock of the Company (whether issued and outstanding, newly issued or from
treasury or any combination thereof), whether or not such Person shall have
expressly assumed the terms of this Warrant.

 

4.7           Certificate as to Adjustments. Upon the occurrence of each event
requiring adjustment or readjustment of the Exercise Price and number of Warrant
Shares pursuant to this Section 4, this Warrant shall, without any action on the
part of the Holder, be adjusted in accordance with this Section 4, and the
Company, at its expense, promptly shall compute such adjustment or readjustment
in accordance with the terms hereof and prepare and furnish to the Holder a
certificate setting forth such adjustment or readjustment, showing in reasonable
detail the facts and calculations upon which such adjustment or readjustment is
based. The Company will forthwith send a copy of each such certificate to the
Holder in accordance with Section 10.4 below.

 

4.8           Delivery. The Holder shall have the right to have the shares of
Common Stock delivered to a designee of the Holder upon the exercise of this
Warrant.

 

5.             Registration Rights. The Warrant Shares shall be entitled to
registration rights and all other rights as applicable to such shares in
accordance with the Investor’s Rights Agreement.

 

6.             Notices of Record Date. Upon (a) any establishment by the Company
of a record date of the holders of Common Stock for the purpose of determining
the holders thereof who are entitled to receive any dividend or other
distribution, or right or option to acquire securities of the Company, or any
other right, or (b) any capital reorganization, reclassification,
recapitalization, merger or consolidation of the Company with or into any other
corporation, any transfer of all or substantially all the assets of the Company,
or any voluntary or involuntary dissolution, liquidation or winding up of the
Company, or the sale, in a single transaction, of more than fifty percent (50%)
of the Company’s voting capital stock (whether newly issued, or from treasury,
or previously issued and then outstanding, or any combination thereof), the
Company shall mail to the Holder at least ten (10) Business Days, or such longer
period as may be required by law, prior to the applicable record date or
effective date, a notice specifying (i) the date established as the record date
for the purpose of such dividend, distribution, option or right and a
description of such dividend, distribution, option or right, (ii) the date on
which any such reorganization, reclassification, transfer, consolidation,
merger, dissolution, liquidation or winding up, or sale is expected to become
effective and (iii) the date, if any, fixed as to when the holders of record of
Common Stock shall be entitled to exchange their shares of Common Stock for
securities or other property deliverable upon such reorganization,
reclassification, transfer, consolidation, merger, dissolution, liquidation or
winding up.

 

7.             Exchange of Warrant. Subject to the provisions of Section 8
hereof (if and to the extent applicable), this Warrant shall be exchangeable,
upon the surrender hereof by the

 

10

--------------------------------------------------------------------------------


 

Holder at the principal office of the Company, for new Warrants, each registered
in the name of the Holder or in the name of such other persons as the Holder may
direct (upon payment by the Holder of any applicable transfer taxes). Each of
such new Warrants shall be exercisable for such number of Warrant Shares as the
Holder shall direct; provided, however, that all of such new Warrants shall
represent, in the aggregate, the right to purchase the same number of Warrant
Shares and cash, securities or other property, if any, which may be purchased by
the Holder upon exercise of this Warrant at the time of its surrender and shall
otherwise be substantially identical as this Warrant.

 

8.             Transfer Provisions, etc.

 

8.1           Legends. Each certificate representing Warrant Shares issued upon
exercise of this Warrant shall bear the following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED OR SOLD IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, REGISTRATION UNDER
SAID ACT.”

 

8.2           Mechanics of Transfer.

 

(a)           Subject to compliance with the Investor’s Rights Agreement and the
Securities Purchase Agreement, any transfer of all or any portion of this
Warrant, or of any interest herein, that is otherwise in compliance with
applicable law and the Securities Purchase Agreement shall be effected by
surrendering this Warrant to the Company at its principal office, together with
a duly executed form of assignment, in the form attached as Exhibit 2 hereto.

 

(b)           In the event of any transfer of all or any portion of this Warrant
in accordance with Section 8.2(a) above, the Company shall issue (i) a new
Warrant to the transferee, representing the right to purchase the number of
Warrant Shares, and cash, securities or other property, if any, which were
purchasable by the Holder of the transferred portion of this Warrant, and (ii) a
new Warrant to the Holder, representing the right to purchase the number of
Warrant Shares, and cash, securities or other property, if any, purchasable by
the Holder of the balance of this Warrant. Until this Warrant or any portion
thereof is transferred on the books of the Company, the Company may treat the
Holder as the absolute holder of this Warrant and all right, title and interest
therein for all purposes, notwithstanding any notice to the contrary.

 

8.3           No Restrictions on Transfer. Subject to compliance with applicable
securities laws, the Securities Purchase Agreement and the Investor’s Rights
Agreement (including, but not limited to, the transfer restrictions in the
Investor’s Rights Agreement), this Warrant and any portion hereof, the Warrant
Shares and the rights hereunder may be transferred by the Holder in its sole
discretion at any time and to any Person or Persons,

 

11

--------------------------------------------------------------------------------


 

including, without limitation, Affiliates and affiliated groups of such Holder,
without the consent of the Company.

 

8.4           Warrant Register. The Company shall keep at its principal office a
register for the registration, and registration of transfers, of the Warrants.
The name and address of each Holder of one or more of the Warrants, each
transfer thereof and the name and address of each transferee of one or more of
the Warrants shall be registered in such register. The Company shall give to any
Holder of a Warrant promptly upon request therefor, a complete and correct copy
of the names and addresses of all registered Holders of the Warrants.

 

9.             Lost, Stolen or Destroyed Warrant. Upon receipt by the Company of
evidence satisfactory to the Company of loss, theft, destruction or mutilation
of this Warrant and, in the case of loss, theft or destruction, on delivery of a
customary affidavit of the Holder and indemnity agreement, or, in the case of
mutilation, upon surrender of this Warrant, the Company at its expense will
execute and deliver, or will instruct its transfer agent to execute and deliver,
a new Warrant and any such lost, stolen or destroyed Warrant thereupon shall
become void.

 

10.           General.

 

10.1         Authorized Shares, Reservation of Shares for Issuance. At all times
while this Warrant is outstanding, the Company shall maintain its corporate
authority to issue, and shall have authorized and reserved for issuance upon
exercise of this Warrant, such number of shares of Common Stock and any other
capital stock or other securities as shall be necessary to perform its
obligations under this Warrant, taking into account any and all adjustments to
the Warrant Shares under this Warrant.

 

10.2         No Dilution or Impairment. The Company will not, by amendment of
its Certificate of Incorporation or Bylaws or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issuance or sale of
securities, sale or other transfer of any of its assets or properties, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Warrant, but will at all times in good faith assist in
the carrying out of all such terms and in the taking of all such action as may
be necessary or appropriate in order to protect the rights of the Holder
hereunder against dilution or other impairment. Without limiting the generality
of the foregoing, the Company (a) will not increase the par value of any shares
of Common Stock issuable upon the exercise of this Warrant above the amount
payable therefor on such exercise, and (b) will take all action that may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable shares of Common Stock (and any other capital stock
or other securities) upon the exercise of this Warrant.

 

10.3         No Rights as Stockholder. The Holder shall not be entitled to vote
or to receive dividends or to be deemed the holder of the shares of Common Stock
that may at any time be issuable upon exercise of this Warrant for any purpose
whatsoever, nor shall anything contained herein be construed to confer upon the
Holder any of the rights of a

 

12

--------------------------------------------------------------------------------


 

stockholder of the Company or any right to vote for the election of directors or
upon any matter submitted to stockholders at any meeting thereof, or to give or
withhold consent to any corporate action (whether upon any recapitalization,
issuance or reclassification of stock, change of par value or change of stock to
no par value, consolidation, merger or conveyance or otherwise), or to receive
notice of meetings (except to the extent otherwise provided in this Warrant), or
to receive dividends or subscription rights, until the Holder shall have
exercised this Warrant and been issued Warrant Shares or other securities in
accordance with the provisions hereof.

 

10.4         Notices. All notices, requests, consents and other communications
(hereinafter collectively referred to as “correspondence”) required or permitted
to be given hereunder shall be given in writing and shall be deemed given if
sent by certified or registered mail (return receipt requested), overnight
courier or telecopy (with confirmation of receipt), or delivered by hand to the
party to whom such correspondence is required or permitted to be given
hereunder. An electronic communication (“Electronic Notice”) shall be deemed
written notice for purposes of this Section 10.4 if sent with return receipt
requested to the electronic mail address specified by the receiving party in
this Section 10.4. A copy of any such communication shall also be sent in
accordance with the first sentence of this Section 10.4. Electronic Notice shall
be deemed received at the time the party sending Electronic Notice receives
verification of receipt by the receiving party. All correspondence shall be
addressed as follows:

 

 

(a) if to the Company at:

 

 

 

Uni-Pixel, Inc.

 

8708 Technology Forest Place

 

Suite 100

 

The Woodlands, Texas 77381

 

Attention: James Tassone

 

Facsimile: (281) 825-4599

 

Email: jtassone@unipixel.com

 

 

 

with copies to:

 

 

 

Jones, Walker, Waechter, Poitevent, Carrère & Denègre, L.L.P.

 

Four United Plaza

 

8555 United Plaza Boulevard

 

Baton Rouge, LA 70809

 

Attention: Scott D. Chenevert, Esq.

 

Facsimile: (225) 248-2010

 

Email: schenevert@joneswalker.com

 

(b)  if to the Holder, at the Holder’s address appearing in the books maintained
by the Company.

 

13

--------------------------------------------------------------------------------


 

11.           Amendment and Waiver. No failure or delay of the Holder in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Holder are cumulative and not
exclusive of any rights or remedies which it would otherwise have. The terms of
this Warrant may be amended, modified or waived only with the written consent of
the Company and the Holder.

 

12.           Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of Delaware, as such laws are applied to
contracts entered into and wholly to be performed within the State of Delaware
and without giving effect to any principles of conflicts or choice of law that
would result in the application of the laws of any other jurisdiction.

 

13.           Covenants To Bind Successor and Assigns. All covenants,
stipulations, promises and agreements in this Warrant contained by or on behalf
of the Company shall bind its successors and assigns, whether so expressed or
not.

 

14.           Severability. In case any one or more of the provisions contained
in this Warrant shall be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

15.           Construction. The definitions of this Warrant shall apply equally
to both the singular and the plural forms of the terms defined. Wherever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The section and paragraph headings used herein are
for convenience of reference only, are not part of this Warrant and are not to
affect the construction of or be taken into consideration in interpreting this
Warrant.

 

16.           Remedies. The Holder, in addition to being entitled to exercise
all rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive the defense in any action for specific performance that a remedy at law
would be adequate. In any action or proceeding brought to enforce any provision
of this Warrant or where any provision hereof is validly asserted as a defense,
the successful party to such action or proceeding shall be entitled to recover
reasonable attorneys’ fees in addition to any other available remedy.

 

[The remainder of this page is left intentionally blank.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Common Stock Purchase Warrant
as of the date set forth above.

 

 

 

COMPANY:

 

 

 

 


 


UNI-PIXEL, INC.


 


 


 


 

 

By:

 

 

 

 

Name:

Reed J. Killion

 

 

Title:

President

 

 

SIGNATURE PAGE TO COMMON STOCK PURCHASE WARRANT OF

UNI-PIXEL, INC.

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

NOTICE AND

SUBSCRIPTION

 

 

To:

Uni-Pixel, Inc.

Date:

 

 

8708 Technology Forest Place

 

 

 

Suite 100

 

 

 

The Woodlands, Texas 77381

 

 

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the attached Warrant for, and to exercise thereunder,
                      shares of Common Stock of Uni-Pixel, Inc., a Delaware
corporation, and tenders herewith payment of $                      ,
representing the aggregate purchase price for such shares based on the price per
share provided for in such Warrant. Such payment is being made in accordance
with [Section 3(i)] [Section 3(ii)] [Section 3(iii)] [Section 3(iv)] of the
attached Warrant.

 

Please issue a certificate or certificates for such shares of Common Stock in
the following name or names and denominations and deliver such certificate or
certificates to the person or persons listed below at their respective addresses
set forth below:

 

 

If said number of shares of Common Stock shall not be all the shares of Common
Stock issuable upon exercise of the attached Warrant, a new Warrant is to be
issued in the name of the undersigned for the balance remaining of such shares
of Common Stock less any fraction of a share of Common Stock paid in cash.

 

Dated:                             ,        

 

 

 

Signature

 

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

FORM OF ASSIGNMENT

 

 

For value received,
                                                                    hereby
sells, assigns and transfers unto                                   the attached
Warrant [a portion of the attached Warrant representing the right to purchase
           , of the total           , shares of Common Stock issuable upon
exercise of this Warrant, together with all right, title and interest therein,
and does hereby irrevocably constitute and appoint
                                             attorney to transfer said Warrant
[said portion of said Warrant] on the books of Uni-Pixel, Inc., a Delaware
corporation, with full power of substitution in the premises.

 

If only a portion of the attached Warrant is to be so transferred, a new Warrant
is to be issued in the name of the undersigned for the balance of said Warrant.

 

The undersigned hereby agrees that it will not sell, assign, or transfer the
right, title and interest in and to the Warrant unless applicable federal and
state securities laws have been complied with.

 

 

Dated:                            ,          

 

 

 

Signature

 

--------------------------------------------------------------------------------